Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 02/09/2022. Claims 7-12, 15, 17 and 19 have been amended. Claims 1-20 are now pending in this Application.


Allowable Subject Matter
Claims 1-6 allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapira (U.S. Pub No. 2016/0162555 A1), and Das et al (U.S. Patent No. 9,298,828), and further in view of Zhu et al (U.S. Pub No. 2017/0098012 A1), and OH (U.S. Pub No. 2012/0173665 A1). 
As per claim 7, Shapira discloses a non-transitory computer-readable medium storing instruction, the instructions comprising: 
one or more instructions that, when executed by one or more processors of an information platform, cause the one or more processors of the information platform to: 
receive a query from a user device; process the query using a machine learning model to determine one or more categories related to the query (Par [0032] receives a user input and generates search result);
send a message to the user device, wherein sending the message to the user device causes the user device to display the message, wherein the message instructs a user of the user device to select a category of the one or more categories (Par [0032] sending message result); 
receive a selection from the user device, wherein the selection is related to the one or more categories; call, based on the selection, a module to cause the module to process the query; receive from the module a response to the query (par [0024, 0044, 0054] selected result cause the device to launch the app and display the messaging result); 
send the response to the user device, wherein sending the response to the user device causes the user device to display the response (Par [0024] display result); 
Shapira does not explicitly disclose send the query, the selection, and the response to one or more servers for storage; and retrain the machine learning model based on information stored by the one or more servers. 
However, Das discloses send the query, the selection, and the response to one or more servers for storage; and retrain the machine learning model based on information stored by the one or more servers (Col 6 lines 19-40).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Das into the teachings of Shapira in order to identify search results satisfying a search query (Col 1 lines 15-16).
Shapira and Das do not explicitly disclose machine learning model. However, Zhu discloses machine learning model (Par [0127]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Zhu into the teachings of Shapira as modified by Das in order to provide query suggestion (par [0021]).

Shapira, Das and Zhu do not explicitly disclose an information platform.
However, Oh discloses an information platform (Par [0017]-0019, 00449]). It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Oh into the teaching of Shapira as modified by Das and Zhu in order to provide high quality data (Par [0005]).As per claim 8, Shapira discloses the non-transitory computer-readable medium of claim 7, wherein the one or more instructions, that cause the one or more processors of the information platform to process the query using the machine learning model to determine the one or more categories related to the query, cause the one or more processors of the information platform to: determine a plurality of categories based on the query; determine a plurality of confidence scores, for the plurality of categories, which correspond to respective likelihoods that the plurality of categories correctly categorize the query; and select the one or more categories related to the query based on the plurality of confidence scores (Par [0042]). 
Shapira, Das and Zhu do not explicitly disclose an information platform.
However, Oh discloses an information platform (Par [0017]-0019, 00449]). It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Oh into the teaching of Shapira as modified by Das and Zhu in order to provide high quality data (Par [0005]).As per claim 9, Shapira discloses the non-transitory computer-readable medium of claim 8, wherein the one or more instructions, that cause the one or more processors of the information platform to process the query using the machine learning model to determine the one or more categories related to the query, cause the one or more processors of the information platform to: determine, for the one or more categories of the plurality of categories, that corresponding confidence scores, of the plurality of confidence scores, satisfy a threshold (par [0042]).
Shapira does not explicitly disclose select the one or more categories based on the corresponding confidence scores satisfying the threshold.
However, Das discloses select the one or more categories based on the corresponding confidence scores satisfying the threshold (Col 9 lines 33-67 through col 10 lines 1-17).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Das into the teachings of Shapira in order to identify search results satisfying a search query (Col 1 lines 15-16).
Shapira, Das and Zhu do not explicitly disclose an information platform.
However, Oh discloses an information platform (Par [0017]-0019, 00449]). It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Oh into the teaching of Shapira as modified by Das and Zhu in order to provide high quality data (Par [0005]).
 As per claim 10, Shapira discloses the non-transitory computer-readable medium of claim 8, wherein the one or more instructions, that cause the one or more processors of the information platform to process the query using the machine learning model to determine the one or more categories related to the query, cause the one or more processors of the information platform to: select the one or more categories that have corresponding confidence scores, of the plurality of confidence scores, that satisfy one or more criteria (Par [0042]). 
Shapira, Das and Zhu do not explicitly disclose an information platform.
However, Oh discloses an information platform (Par [0017]-0019, 00449]). It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Oh into the teaching of Shapira as modified by Das and Zhu in order to provide high quality data (Par [0005]).As per claim 11, Das discloses the non-transitory computer-readable medium of claim 8, wherein the one or more instructions, that cause the one or more processors of the information platform to process the query using the machine learning model to determine the one or more categories related to the query, cause the one or more processors of the information platform to: select the one or more categories that have corresponding confidence scores, of the plurality of confidence scores, that satisfy a first threshold, wherein a difference between the corresponding confidence scores satisfies a second threshold (Col 9 lines 33-67 through col 10 lines 1-17).
Shapira, Das and Zhu do not explicitly disclose an information platform.
However, Oh discloses an information platform (Par [0017]-0019, 00449]). It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Oh into the teaching of Shapira as modified by Das and Zhu in order to provide high quality data (Par [0005]).As per claim 13, Das discloses the non-transitory computer-readable medium of claim 12, wherein the module accesses a static data structure to process the query (Col 8 lines 10-39). As per claim 14, Shapira discloses the non-transitory computer-readable medium of claim 12, wherein the module accesses a dynamic data structure to process the query (Par [0055] generate and update other data structure). As per claim 15, Shapira discloses a method, comprising: 
receiving, by an information platform, a query from a user device; processing, by the device, the query using a machine learning model to determine a set of categories related to the query query (Par [0032] receives a user input and generates search result);
sending, by the information platform, a message to the user device, wherein sending the message to the user device causes the user device to display the message, wherein the message instructs a user of the user device to select a category of the set of categories; receiving, by the information platform, a selection from the user device, wherein the selection is related to the set of categories (Par [0032] sending message result); 
obtaining, by the information platform, identification information regarding the user of the user device; calling, by the device and based on the selection and the identification information, a module to cause the module to process the query; receiving, by the information platform, from the module a response to the query (par [0024, 0044, 0054] selected result cause the device to launch the app and display the messaging result);  
sending, by the information platform, the response to the user device, wherein sending the response to the user device causes the user device to display the response (Par [0024] display result).
Shapira does not explicitly disclose updating the machine learning model based on the query, the selection, the identification information, and the response. 
However, Das discloses updating the machine learning model based on the query, the selection, the identification information, and the response (Col 6 lines 19-40).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Das into the teachings of Shapira in order to identify search results satisfying a search query (Col 1 lines 15-16).
Shapira and Das do not explicitly disclose machine learning model. However, Zhu discloses machine learning model (Par [0127]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Zhu into the teachings of Shapira as modified by Das in order to provide query suggestion (par [0021]).
Shapira, Das and Zhu do not explicitly disclose an information platform.
However, Oh discloses an information platform (Par [0017]-0019, 00449]). It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Oh into the teaching of Shapira as modified by Das and Zhu in order to provide high quality data (Par [0005]).As per claim 16, Shapira discloses the method of claim 15, wherein the identification information indicates a location of the user, a membership of the user, an employee identifier of the user, a job title of the user, a job role of the user, or a status of the user (Par [0059] geo location). As per claim 17, Shapira discloses the method of claim 15, wherein calling, by the information platform and based on the selection and the identification information, the module to cause the module to process the query comprises: determining a set of modules from a plurality of modules based on the identification information; and selecting the module from the set of modules based on the selection (Par [0024, 0035]). 
Shapira, Das and Zhu do not explicitly disclose an information platform.
However, Oh discloses an information platform (Par [0017]-0019, 00449]). It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Oh into the teaching of Shapira as modified by Das and Zhu in order to provide high quality data (Par [0005]).As per claim 18, Shapira discloses the method of claim 15, wherein the module is to process the query based on the identification information (Par [0035]). As per claim 20, Shapira discloses the method of claim 19, wherein the response includes information related to the identification information (Par [0035]).


Claims 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapira, Das et al, and Zhu, and OH and further in view of Wilder et al (U.S. Pub No. 2015/0255066 A1).

As per claim 12, OH discloses the non-transitory computer-readable medium of claim 7, information platform (Par [0017]-0019, 00449]). 
Shapira, Das, Zhu and Oh do not explicitly disclose wherein the one or more instructions, that cause the one or more processors of the information platform to call, based on the selection, the module to cause the module to process the query, cause the one or more processors of the information platform to: establish a connection with the module via an application programming interface (API).
	However, Wilder discloses establish a connection with the module via an application programming interface (API) (Par [0090]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wilder into the teachings of Shapira as modified by Das and Zhu in order to provide search query suggestion (par [0003]).
As per claim 19, Oh discloses the method of claim 15, information platform (Par [0017]-0019, 00449]). 
Shapira, Das, Zhu and Oh do not explicitly disclose wherein calling, by the information platform and based on the selection and the identification information, the module to cause the module to process the query comprises: establishing a connection with the module via an application programming interface (API) based on the identification information (Par [0090]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 10, 2021
/THU N NGUYEN/Examiner, Art Unit 2154